internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-130587-01 date date legend foreign parent foreign transferee controlled distributing ftsub1 ftsub1sub business a business b business c plr-130587-01 business d business e business d segment country a state w state x state y z x y this letter responds to your letter dated date requesting rulings on the federal_income_tax consequences of a proposed transaction the information submitted in that request and in the subsequent correspondence of date is substantially as set forth below foreign parent is a publicly traded country a z which is treated as a corporation for federal_income_tax purposes foreign parent is engaged in business a business b business c and business d through its numerous subsidiaries distributing a wholly-owned subsidiary of foreign parent is a domestic_corporation incorporated in state x distributing is the common parent of an affiliated_group filing a consolidated federal_income_tax return distributing is directly engaged in business d segment distributing uses the accrual_method of accounting plr-130587-01 controlled is a domestic_corporation incorporated in state y distributing owns x of controlled which is greater than and foreign transferee owns y of controlled equaling controlled is engaged in business e controlled has no subsidiaries and uses the accrual_method of accounting foreign transferee is a wholly-owned subsidiary of foreign parent and was formed in country a it is classified as a partnership for country a purposes and is an association for united_states tax purposes foreign transferee is engaged in business e directly and through its subsidiaries ftsub1 is a wholly owned subsidiary of foreign transferee ftsub1 is a domestic_corporation incorporated in state w ftsub1 is a holding_company for operating subsidiaries engaged in business e in various countries including the united_states ftsub1sub is a domestic_corporation incorporated in state w ftsub1 owns all of the stock of ftsub1sub which is involved in business e the taxpayer has supplied information which indicates that distributing’s business d segment and controlled’s business e each have had gross_receipts and operating_expenses representative of the active_conduct of such businesses for each of the past five years to improve the fit and focus of controlled’s business within the foreign parent corporate structure and enhance controlled’s performance the taxpayer has proposed the following transaction distributing will distribute to foreign parent all of its ownership_interest constituting x greater than in controlled distributing will not retain any stock_or_securities of controlled no other_property will be distributed to foreign parent and foreign parent will retain all its stock in distributing foreign parent will transfer all the controlled stock received from distributing to foreign transferee in a non-recognition transaction foreign parent will continue to own all the stock of distributing and all the stock of foreign transferee foreign transferee will own all the stock of controlled and all the stock of ftsub1 plr-130587-01 the following representations have been made in connection with the proposed transaction no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor as an employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the gross assets of business d segment have a fair_market_value that is greater than of the total fair_market_value of distributing’s gross assets the five years of financial information submitted on behalf of controlled is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the gross assets of controlled’s business e have a fair_market_value that is greater than of the total fair_market_value of controlled’s gross assets following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the following corporate business_purpose to improve the fit and focus of controlled’s business within the foreign parent corporate structure and enhance controlled’s performance by a allowing controlled’s business and transferee’s business to function as a single worldwide enterprise under common management b freeing controlled from distributing’s corporate policies and practices which are suitable for distributing’s businesses but not for controlled’s business including policies and practices relating to management compensation inventory management capital spending and worker safety practices and c allowing plr-130587-01 controlled to install human resources software that is needed for its business but is not a priority for distributing’s businesses the transaction is motivated in whole or substantial part by this corporate business_purpose other than the transfer of the controlled stock to foreign transferee there is no plan or intention by the shareholders or security holders of the distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled_corporation after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 except for a possible merger of ftsub1sub with controlled in a transaction qualifying under sec_368 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to plr-130587-01 which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock or either distributing or controlled or stock possessing or more of the total value of all classes of stock or either distributing or controlled neither distributing nor controlled was or will be a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five-year period ending on the date of distributing’s distribution of controlled or immediately after the distribution based solely on the information submitted and on the representations set forth above it is held as follows no gain_or_loss will be recognized by distributing upon the distribution of its stock in controlled to foreign parent sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of foreign parent upon the receipt of the controlled stock sec_355 the aggregate basis of the distributing stock and of the controlled stock in the hands of foreign parent after the distribution to foreign parent will be the same as the aggregate basis of distributing stock in the hands of foreign parent immediately prior to the distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each corporation’s stock in accordance with sec_1_358-2 of the income_tax regulations sec_358 b and c the holding_period of the controlled stock received by foreign parent will include the holding_period of the distributing stock held by foreign parent with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1 b and plr-130587-01 distributing will not recognize gain under sec_367 on the distribution of controlled stock to foreign parent sec_1_367_e_-1 no opinion is expressed or implied concerning the tax consequences of any aspect of the transaction or item not discussed or referenced in the letter specifically no opinion is expressed regarding whether any or all of the foreign_corporations involved in the transaction are passive foreign investment companies within the meaning of sec_1297 if it is determined that any of the foreign_corporations are passive foreign investment companies no opinion is expressed with respect to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent each affected taxpayer should attach a copy of this letter to the taxpayer’s federal_income_tax returns for the taxable_year in which the transaction covered by this ruling is consummated the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours ken cohen senior technician reviewer branch office of the associate chief_counsel corporate
